Title: To Thomas Jefferson from Arthur S. Brockenbrough, 6 October 1823
From: Brockenbrough, Arthur S.
To: Jefferson, Thomas

Gentlemen, Proctors Office Octr 6th 1823For the want of time I have not made out a copy of my acct current with the University of Va I must refer you to the book in which it is kept lying before for a statement of it, a copy of which shall be furnished hereafter—the accts of all the under takers have been adjusted & settled except four Viz James Oldhams, and John Nielsons, Carpenters & Joiners Joseph Antrim Plasterer, and Edward Lowber undertaker of the Painting, the Bills of Oldham &  Nelson have not been settled because we differ about the prices of work the Plasters & Painters Bills are not made out, I consider all the above named accounts as nearly paid off, the Balance sheet taken by Mr Dawson will show the balance due to Oldham & Neilson agreeable to my statement of their accts and the amt paid to Antrim, & Lowber on acct of the Plastering, and of the Painting, Glass & Glazing—I wish my accts to be examined & closed up to this time by a committee of your body and a report made there on I am GentlemenMost respectfully your Obt SevtA. S. Brockenbrough P. U.Va